DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
Claims 1, 3, 5-9, 11, 13, 15-18, and 20 are currently pending.  Claims 2, 4, 10, 12, 14, and 19 have been cancelled.  No claims have been added.  Claims 1, 3, 5, 11, 13, 15, and 20 are currently amended.  Claims 1, 11, and 20 are independent claim.
  
Objections – Withdrawn
The Claim Objections of claims 1, 3, 11, and 20 is withdrawn as necessitated by amendment.
The Claim Objections of claim 10 is withdrawn as necessitated by cancellation.

Rejections - Withdrawn
The previous 35 U.S.C §112 rejection of claims 4, 10, and 14 is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 1, 9, 11, 18, and 20 over Chen in view of Allam in further view of Zhang is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 4, 10, and 14 over Chen in view of Allam in further view of Zhang is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 2, 3, 12, and 13 over Chen in view of Allam in further view of Zhang in further view of Dockhorn is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 5, 6, 15, and 16 over Chen in view of Allam in further view of Zhang in further view of Barletta is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 7, 8, and 17 over Chen in view of Allam in further view of Zhang in further view of Campbell is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 09/09/2021 (from After Final Action Amendment) have been fully considered but they are moot in view of the new grounds of rejection.  Assuming arguendo, Applicant argues
Without conceding to the merits of the rejections, claim 1 has been amended to incorporate features from dependent claims 2-3 and therefore recite "identifying, with one or more processors, particular portions of the content, the identifying comprising generating a library of words in the content and assigning an importance value to each word based on subject matter of the content." None of the cited art, whether considered alone or in combination, provides for such features. In connection with the rejection of previous dependent claims 2-3, the Office Action acknowledges that Chen, Allam, and Zhang fail to provide for the features of claims 2-3 and therefore supplements these references with Dockhorn. However, Dockhorn also fails to disclosure 'assigning an importance value to each word based on subject matter of the content." Moreover, there is no allegation in the Office Action of Dockhorn or another reference as providing for this feature. 
In view of the above, Applicant respectfully submits that claim 1 is patentable over the applied combination of Chen, Allam, Zhang, and Dockhorn, and therefore requests that the rejection of claim 1 be withdrawn. Independent claims 11 and 20, as amended, may be compared with amended claim 1. Accordingly, for at least the reasons discussed above in connection with claim 1, Applicant respectfully submits that claims 11 and 20 are also patentable and requests that their rejections be withdrawn. 
Further, since dependent claims incorporate all the features of their respective base claims, Applicant respectfully submits that claims 3, 5-9, 13, and 15-18 are patentable for at least the reasons discussed above, as well as on their own merits. Accordingly, Applicant requests that the rejection of claims 1, 3, 5-9, 11, 13, 15-18 also be withdrawn. 

Examiner, upon further reconsideration, notes that Chen teaches generating a library of words in the content in that components or portions of electronic book 104 may be identified as prominent or non-prominent and a list is generated of the prominent components [at least column 4 lines 47-50 and Other formats may be basis for identification as prominent, depending on the nature or subject matter of the electronic book, the published language, a choice of an author or publisher, and so forth” [column 4 lines 42-45].  Newly applied reference, Golovchinsky, further teaches assigning an importance value to each word based on subject matter of the content [at least Abstract].  See rejections below for the current 103 rejections. Therefore, the references have been reasonably interpreted as teaching the recited claim language.
Applicant further argues on pages 7-8 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.  The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Examiner Note
The positively recited "one or more processors" element of claim 11 has been interpreted
as requiring hardware.
The terminology “non-transitory" of claim 20 has been interpreted as excluding signal
subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 depends from claim 41.  However, claim 41 does not exist.  Examiner suggests reciting “The method of claim 1 [[41]]”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,536,437 B1; hereafter “Chen”) in view of Golovchinsky et al. (US 6,128,634 A; hereafter “Golovchinsky”) in further view of Zhang et al. (US 2020/0218412 A1; hereafter “Zhang”).

Regarding Claim 1, Chen teaches a method for automatically displaying content in a context based on passive user cues, comprising: identifying, with one or more processors, particular portions of the content, (Chen column 4 lines 27-31, 48-55, 60; column 5 lines 1-7: identifying prominent
components in content; column 9 lines 2-3, 32-34: processor)

the identifying comprising generating a library of words in the content (Chen column 2 lines 31-34, column 4 line 47 to column 5 line 2, column 6 lines 6-8, column 7 lines 42-67, column 9 lines 54-58: components or portions of electronic book 104 may be identified as prominent or non-prominent and a list [library] is generated of the prominent components) and [assigning an importance value to each word] based on subject matter of the content; (Chen column 4 lines 41-46: Other formats may be basis for identification as prominent, depending on the nature or subject matter of the electronic book, the published language, a choice of an author or publisher, and so forth)
detecting, with the one or more processors, passive cues of a user, (Chen column 6 lines 36-38: monitor for instruction to enter into skim or normal mode; column 6 lines 41-47: various types of touches, gestures and so forth [passive cues] may be interpreted as instructions to transition into skim mode)
the passive cues including a speed at which the user is scrolling through the content; (Chen column 2 lines 35-39; column 6 lines 43-47: describing detecting a scroll speed)
determining, with the one or more processors, a viewing context based on the passive cues of the user, (Chen column 2 lines 40-46; column 6 lines 53-57; column 7 lines 9-22: determine to display content in skim or normal mode based on user input)
wherein the viewing context includes one of a first overview context wherein only the particular portions of the content are displayed, (Chen column 3 lines 20-34; column 4 lines 7-9; Figs. 2 and 3: skim mode [first overview context] displays only prominent portions)
a second overview context wherein the particular portions of the content are displayed in their original form [and remaining portions of the content are displayed with transparency], (Chen column 3 lines 35-40; column 5 lines 41-50: electronic book 104 may also include "modified" versions 114 [second or
a detailed reading context wherein the content is displayed in its entirety; (Chen column 3 lines 20-34; Figs. 2 and 3: normal mode display content in its entirety—both prominent and non-prominent components may be presented) and 
providing, with the one or more processors, the content for display in the determined viewing context; (Chen column 2 lines 10-15, 40-46; column 3 lines 35-37; column 7 lines 23-40: displaying content in the determined mode, e.g. skim mode or normal mode; Figs. 2, 3, and 6)
However, Chen may not explicitly teach every aspect of [the identifying comprising generating a library of words in the content and] assigning an importance value to each word based on subject matter of the content; …[a second overview context wherein the particular portions of the content are displayed in their original form] and remaining portions of the content are displayed with transparency.
Golovchinsky teaches [the identifying comprising generating a library of words in the content and] assigning an importance value to each word based on subject matter of the content; (Golovchinsky Abstract; column 1 lines 45-46; column 7 lines 57-64: calculates a score for each term that reflects the degree to which each term represents the overall content of the document)
[a second overview context wherein the particular portions of the content are displayed in their original form] and remaining portions of the content are displayed with transparency. (Golovchinsky column 5 lines 46-51, column 7 lines 9-23: describing that remaining portions are displayed with transparency)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign an importance value to each word based on subject matter of the content and display the remaining portions with transparency as taught by Golovchinsky for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, because Golovchinsky teaches that the portions of the text that are read/skimmed will indicate 
Chen in view of Golovchinsky may not explicitly teach every aspect of wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and a reading speed for the user. 
Zhang teaches wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and a reading speed for the user. (Zhang [0009] [0019]-[0021]: the words per line [amount of content] for a text document can be determined based on the scrolling speed and the reading speed of the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject for an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and an expected reading speed for the user as taught by Zhang for the benefit of displaying content in a viewing context based on user cues of Chen in view of the Golovchinsky, with a reasonable expectation of success, in order to allow the user to consume content in manner the user can readily comprehend, thus, enhancing user experience. In addition, references (Chen in view of Golovchinsky and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between the references highly suggests a reasonable expectation of success.

Claim 3, Chen in view of Golovchinsky in further view of Zhang teaches wherein the importance value is further based on a frequency of appearance of each word. (Chen column 4 lines 49-55; column 4 line 67 to column 5 line 2: components or portions of electronic book 104 may be identified as prominent or non-prominent based on their relative frequency, e.g., compared to other components of electronic book; particular words that are used more or less frequently than others (e.g., catch phrases) may also be identified as prominent and/or non-prominent; Golovchinsky column 4 lines 39-44, 67: describing score further based on term frequency ) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 9, Chen in view of Golovchinsky in further view of Zhang teaches wherein determining the viewing context comprises: inferring an intent of the user based on the passive cues; and determining the viewing context based on the inferred intent. (Chen column 6 lines 41-47: various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode. For instance, a touch screen being swiped at a speed that is greater or less than a predetermined speed may indicate that the reader wishes to partially and/or quickly consume electronic book 104 [inferring], and thus may cause electronic reader 108 to be placed into skim mode; Zhang [0019] [0047]: the scroll speed [passive cue] can be utilized to determine or predict an action of a user) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 11, Chen teaches a system for automatically displaying content in a context based on passive user cues, comprising: one or more memories; (Chen column 9 lines 6, 34-39, 54-68: memory)
one or more processors in communication with the one or more memories, the one or more processors configured to: (Chen column 9 lines 2-3, 32-34: processor)
identify particular portions of the content, (Chen column 4 lines 27-31, 48-55, 60; column 5 lines 1-7: identifying prominent components in content) the identifying comprising generating a library of words in the content (Chen column 2 lines 31-34, column 4 line 47 to column 5 line 2, column 6 lines 6-8, column 7 lines 42-67, column 9 lines 54-58: components or portions of electronic book 104 may be identified as prominent or non-prominent and a list [library] is generated of the prominent components) and [assigning an importance value to each word] based on subject matter of the content; (Chen column 4 lines 41-46: Other formats may be basis for identification as prominent, depending on the nature or subject matter of the electronic book, the published language, a choice of an author or publisher, and so forth)
detect passive cues of a user, (Chen column 6 lines 36-38: monitor for instruction to enter into skim or normal mode; column 6 lines 41-47: various types of touches, gestures and so forth [passive cues] may be interpreted as instructions to transition into skim mode) the passive cues including a speed at which the user is scrolling through the content; (Chen column 2 lines 35-39; column 6 lines 43-47: describing detecting a scroll speed)
determine a viewing context based on the passive cues of the user, (Chen column 2 lines 40-46; column 6 lines 53-57; column 7 lines 9-22: determine to display content in skim or normal mode based on user input)
wherein the viewing context includes one of a first overview context wherein the particular portions of the content are displayed, (Chen column 3 lines 20-34; column 4 lines 7-9; Figs. 2 and 3: skim mode [first overview context] displays only prominent portions)
a second overview context wherein the particular portions of the content are displayed in their original form [and remaining portions of the content are displayed with transparency], (Chen column 3 lines 35-40; column 5 lines 41-50: electronic book 104 may also include "modified" versions 114 [second or 
a detailed reading context wherein the content is displayed in its entirety; (Chen column 3 lines 20-34; Figs. 2 and 3: normal mode display content in its entirety—both prominent and non-prominent components may be presented) and 
provide the content for display in the determined viewing context; (Chen column 2 lines 10-15, 40-46; column 3 lines 35-37; column 7 lines 23-40: displaying content in the determined mode, e.g. skim mode or normal mode; Figs. 2, 3, and 6)
However, Chen may not explicitly teach every aspect of [the identifying comprising generating a library of words in the content] and assigning an importance value to each word based on subject matter of the content; …[a second overview context wherein the particular portions of the content are displayed in their original form] and remaining portions of the content are displayed with transparency.
Golovchinsky teaches [the identifying comprising generating a library of words in the content] and assigning an importance value to each word based on subject matter of the content; (Golovchinsky Abstract; column 1 lines 45-46; column 7 lines 57-64: calculates a score for each term that reflects the degree to which each term represents the overall content of the document)
[a second overview context wherein the particular portions of the content are displayed in their original form] and remaining portions of the content are displayed with transparency, (Golovchinsky column 5 lines 46-51, column 7 lines 9-23: describing that remaining portions are displayed with transparency)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign an importance value to each word based on subject matter of the content and display the remaining portions with transparency as taught by Golovchinsky for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, because Golovchinsky teaches that the portions of the text that are read/skimmed will indicate 
Chen in view of Golovchinsky may not explicitly teach every aspect of wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and a reading speed for the user.
Zhang teaches wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and a reading speed for the user. (Zhang [0009] [0019]-[0021]: the words per line [amount of content] for a text document can be determined based on the scrolling speed and the reading speed of the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject for an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and an expected reading speed for the user as taught by Zhang for the benefit of displaying content in a viewing context based on user cues of Chen in view of the Golovchinsky, with a reasonable expectation of success, in order to allow the user to consume content in manner the user can readily comprehend, thus, enhancing user experience. In addition, references (Chen in view of Golovchinsky and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between the references highly suggests a reasonable expectation of success.

Claim 13, Chen in view of Golovchinsky in further view of Zhang teaches wherein the importance value is further based on a frequency of appearance of each word. (Chen column 4 lines 49-55; column 4 line 67 to column 5 line 2: components or portions of electronic book 104 may be identified as prominent or non-prominent based on their relative frequency, e.g., compared to other components of electronic book; particular words that are used more or less frequently than others (e.g., catch phrases) may also be identified as prominent and/or non-prominent; Golovchinsky column 4 lines 39-44, 67: describing score further based on term frequency) [The motivation of claim 11 is applicable to claim 13 and thereby incorporated]

Regarding Claim 18, Chen in view of Golovchinsky in further view of Zhang teaches wherein determining the viewing context comprises: inferring an intent of the user based on the passive cues; and determining the viewing context based on the inferred intent. (Chen column 6 lines 41-47: various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode. For instance, a touch screen being swiped at a speed that is greater or less than a predetermined speed may indicate that the reader wishes to partially and/or quickly consume electronic book 104 [inferring], and thus may cause electronic reader 108 to be placed into skim mode; Zhang [0019] [0047]: the scroll speed [passive cue] can be utilized to determine or predict an action of a user) [The motivation of claim 11 is applicable to claim 18 and thereby incorporated]

Regarding Claim 20, Chen teaches a non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of automatically displaying content in a context based on passive user cues, comprising: identifying particular portions of the content, (Chen Abstract; column 4 lines 27-31, 48-55, 60; column 5 lines 1-7: identifying prominent components in content)
the identifying comprising generating a library of words in the content (Chen column 2 lines 31-34, column 4 line 47 to column 5 line 2, column 6 lines 6-8, column 7 lines 42-67, column 9 lines 54-58: components or portions of electronic book 104 may be identified as prominent or non-prominent and a list [library] is generated of the prominent components) and [assigning an importance value to each word] based on subject matter of the content; (Chen column 4 lines 41-46: Other formats may be basis for identification as prominent, depending on the nature or subject matter of the electronic book, the published language, a choice of an author or publisher, and so forth)
detecting passive cues of a user, (Chen column 6 lines 36-38: monitor for instruction to enter into skim
or normal mode; column 6 lines 41-47: various types of touches, gestures and so forth [passive cues] may be interpreted as instructions to transition into skim mode) 
the passive cues including a speed at which the user is scrolling through the content; (Chen column 2 lines 35-39; column 6 lines 43-47: describing detecting a scroll speed)
determining a viewing context based on the passive cues of the user, (Chen column 2 lines 40-46; column 6 lines 53-57; column 7 lines 9-22: determine to display content in skim or normal mode based on user input)
wherein the viewing context includes one of a first overview context wherein the particular portions of the content are displayed, (Chen column 3 lines 20-34; column 4 lines 7-9; Figs. 2 and 3: skim mode [first overview context] displays only prominent portions)
a second overview context, in which the particular portions of the content are displayed in their original form [and remaining portions of the content are displayed with transparency], (Chen column 3 lines 35-40; column 5 lines 41-50: electronic book 104 may also include "modified" versions 114 [second overview context] of some or all prominent components 110; Fig. 3 showing the most important portions in their original form) or 
a detailed reading context wherein the content is displayed in its entirety; (Chen column 3 lines 20-34; Figs. 2 and 3: normal mode display content in its entirety—both prominent and non-prominent components may be presented) and 
providing the content for display in the determined viewing context; (Chen column 2 lines 10-15, 40-46; column 3 lines 35-37; column 7 lines 23-40: displaying content in the determined mode, e.g. skim mode or normal mode; Figs. 2, 3, and 6)
However, Chen may not explicitly teach every aspect of [the identifying comprising generating a library of words in the content] and assigning an importance value to each word based on subject matter of the content; …[a second overview context, in which the particular portions of the content are displayed in their original form] and remaining portions of the content are displayed with transparency.
Golovchinsky teaches [the identifying comprising generating a library of words in the content] and assigning an importance value to each word based on subject matter of the content; (Golovchinsky Abstract; column 1 lines 45-46; column 7 lines 57-64: calculates a score for each term that reflects the degree to which each term represents the overall content of the document)
[a second overview context, in which the particular portions of the content are displayed in their original form] and remaining portions of the content are displayed with transparency, (Golovchinsky column 5 lines 46-51, column 7 lines 9-23: describing that remaining portions are displayed with transparency)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign an importance value to each word based on subject matter of the content and display the remaining portions with transparency as taught by Golovchinsky for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, because Golovchinsky teaches that the portions of the text that are read/skimmed will indicate the content of the entire document which provides an accurate overview of the content [column 2 lines 34-42, 45-46] and will draw the reader to the more representative terms and, therefore, improves 
Chen in view of Golovchinsky may not explicitly teach every aspect of wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and a reading speed for the user.
Zhang teaches wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and a reading speed for the user. (Zhang [0009] [0019]-[0021]: the words per line [amount of content] for a text document can be determined based on the scrolling speed and the reading speed of the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject for an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and an expected reading speed for the user as taught by Zhang for the benefit of displaying content in a viewing context based on user cues of Chen in view of the Golovchinsky, with a reasonable expectation of success, in order to allow the user to consume content in manner the user can readily comprehend, thus, enhancing user experience. In addition, references (Chen in view of Golovchinsky and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between the references highly suggests a reasonable expectation of success.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Golovchinsky in further view of Zhang in further view of Barletta et al. (US 2007/0168413 A1; hereafter “Barletta”).

Regarding Claim 5, Chen does teach "detecting that a touch screen has been swiped at a speed that is greater or less than a predetermined speed" [Chen column 2 lines 37-39] and Zhang does teach “determin[ing] a scroll speed of a displayed digital document to determine whether a user is likely
reading text, skimming the text to find a particular section of a topic, and/or fast scrolling to find a different topic” (Zhang [0009]). However, Chen in view of Golovchinsky in further view of Zhang may not explicitly teach every aspect of further comprising assigning a detailedness score based on the detected speed, wherein determining the viewing context is based at least in part on the detailedness score.
Barletta teaches further comprising assigning a detailedness score based on the detected speed, (Barletta [0086] [0100]-[0104]: each action is associated to a specific "semantic level” [detailedness score], which means the information displayed can be prioritized depending on the respective abstraction level of presentation, e.g. such that the degree of presented details is the higher the lower the speed of presentation and vice versa)
wherein determining the viewing context is based at least in part on the detailedness score. (Barletta [0063] [0066] [0086] [0110] [0112]: viewing the context is based on coarse-grain leafing, finer-grained scanning, or fine-grained reading)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign a level of details based on the detected speed as taught by Barletta for the benefit of displaying content in a viewing context based on user cues of Chen in view of Golovchinsky in further view of Zhang, with a reasonable expectation of success, because Barletta teaches this "enables an efficient and intuitive way of previewing digital multimedia content" [0022] 

Regarding Claim 6, Chen in view of Golovchinsky in further view of Zhang in further view of Barletta teaches further comprising computing a visibility score based on the detailedness score and the identified particular portions.  (Barletta [0066] [0110] [0112]: each element on a displayed Web page is weighted for its semantic value, which can be calculated with empirical association to the different typographic parts of the page or can explicitly be added during the editing phase by the authors. Increasing browsing speed reduces the number of elements [visibility] and filters them proportionally to their semantic weight. Ideally, each displayed element is able to change its physical appearance (e.g. dimensions, colors) and its abstraction level of presentation.) [The motivation of claim 5 is applicable to claim 6 and thereby incorporated]

Regarding Claim 15, Chen does teach "detecting that a touch screen has been swiped at a speed that is greater or less than a predetermined speed" [Chen column 2 lines 37-39] and Zhang does teach “determin[ing] a scroll speed of a displayed digital document to determine whether a user is likely reading text, skimming the text to find a particular section of a topic, and/or fast scrolling to find a different topic” (Zhang [0009]). However, Chen in view of Golovchinsky in further view of Zhang may not explicitly teach every aspect of wherein the one or more processors are further configured to assign a detailedness score based on the detected speed, wherein determining the viewing context is based at least in part on the detailedness score.
wherein the one or more processors are further configured to assign a detailedness score based on the detected speed, (Barletta [0086] [0100]-[0104]: each action is associated to a specific "semantic level” [detailedness score], which means the information displayed can be prioritized depending on the respective abstraction level of presentation, e.g. such that the degree of presented details is the higher ‘he lower the speed of presentation and vice versa) wherein determining the viewing context is based at least in part on the detailedness score.  (Barletta [0063] [0066] [0086] [0110] [0112]: viewing the context is based on coarse-grain leafing, finer-grained scanning, or fine-grained reading)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign a level of details based on the detected speed as taught by Barletta for the benefit of displaying content in a viewing context based on user cues of Chen in view of Golovchinsky in further view of Zhang, with a reasonable expectation of success, because Barletta teaches this "enables an efficient and intuitive way of previewing digital multimedia content" [0022] [0025]. In addition, references (Chen in view of Golovchinsky in further view of Zhang and Barletta) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 16, Chen in view of Golovchinsky in further view of Zhang in further view of Barletta teaches wherein the one or more processors are further configured to compute a visibility score based on the detailedness score and the identified particular portions. (Barletta [0066] [0110] [0112]: each element on a displayed Web page is weighted for its semantic value, which can be calculated with empirical association to the different typographic parts of the page or can explicitly be added during the editing phase by the authors. Increasing browsing speed reduces the number of 

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Golovchinsky in further view of Zhang in further view of Campbell (US 6,873,314 B1; hereafter “Campbell”).

Regarding Claim 7, Chen does teach "various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode" [Chen column 6 lines 41-43]. However, Chen in view of Golovchinsky in further view of Zhang may not explicitly teach every aspect of wherein detecting the passive cues of the user comprises detecting a gaze of the user.
Campbell teaches wherein detecting the passive cues of the user comprises detecting a gaze of the user. (Campbell column 4 lines 36-49; column 5 lines 12-19; column 6 lines 25-31: recognizing a user's gaze)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to detect a gaze of the user as a passive cue as taught by Campbell for the benefit of displaying content in a viewing context based on user cues of Chen in view of Golovchinsky in further view of Zhang, with a reasonable expectation of success, because Campbell teaches an “advantage is accurate feedback about the user's informational interests and needs" [column 5 line 26 to column 6 line 23]. In addition, references (Chen in view of Golovchinsky in further view of Zhang and Campbell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 8, Chen in view of Golovchinsky in further view of Zhang in further view of Campbell teaches wherein detecting the gaze comprises determining an amount of time during which the gaze of the user is focused on the content. (Campbell column 2 lines 17-24: fixation duration, micro- saccades; column 4 lines 44-46, column 5 lines 53-55: measuring gaze duration) [The motivation of claim 7 is applicable to claim 8 and thereby incorporated]

Regarding Claim 17, Chen does teach "various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode" [Chen column 6 lines 41-43]. However, Chen in view of Golovchinsky in further view of Zhang may not explicitly teach every aspect of wherein detecting the passive cues of the user comprises detecting a gaze of the user.
Campbell teaches wherein detecting the passive cues of the user comprises detecting a gaze of the user. (Campbell column 4 lines 36-49; column 5 lines 12-19; column 6 lines 25-31: recognizing a user's gaze)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to detect a gaze of the user as a passive cue as taught by Campbell for the benefit of displaying content in a viewing context based on user cues of Chen in view of Golovchinsky in further view of Zhang, with a reasonable expectation of success, because Campbell teaches an “advantage is accurate feedback about the user's informational interests and needs" [column 5 line 26 to column 6 line 23]. In addition, references (Chen in view of Golovchinsky in further view of Zhang and Campbell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between the references highly suggests a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Cragun et al.
US 7,194,693 B2 – Directed to automatically highlighting one or more portions of the document according to the user preferences [column 1 lines 43-44]
Hollingsworth
US 8,676,567 B2 – Directed to automatic text skimming using lexical chains [Abstract]
Watanabe et al.
US 8,904,285 B2 – Relevant to independent claims [Figs. 11A, 11B]



US Patent Application Publications
Chen 
US 2018/0364898 A1 – Relevant to independent claims



    PNG
    media_image1.png
    537
    670
    media_image1.png
    Greyscale

Egozi
US 2007/0219986 A1 - Directed to extracting terms associated with a displayed text [0014] [0015]

US 2018/0150438 A1 – Relevant to independent claims

    PNG
    media_image2.png
    689
    489
    media_image2.png
    Greyscale



Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        March 14, 2022